Campbell, J.,
delivered the opinion of the court.
The action of the board of supervisors approving the assessment roll on the 8th of March, 1881, had the effect to validate it as an assessment by the assessor. The roll was filed by the assessor with the chancery clerk at the time prescribed by law, and had remained in his office. The board of supervisors met on the 11th of August, 1879, and acted upon it, but its action was void because the meeting was unauthorized by law, it being in pursuance of an adjournment. No objection in writing was filed to the assessment. On the 7th of March, 1881, the tax collector, proceeding under § 513 of the code, certified the assessment roll made by the assessor in 1879 as an assessment made by the collector of lands left unassessed by the assessor, and the board of supervisors received and approved it. Without deciding upon the validity of the action of the collector, we hold that it had the effect to present to the board of supervisors the assessment roll made by the assessor, *323filed in the proper office, at the proper time, not objected to by-specific objections in writing during the ample time elapsed, and, as it was approved by the board, it was thenceforth a valid assessment.

Affirmed.